Citation Nr: 0836071	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-35 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for Wolfe Parkinson White 
Syndrome.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel 



INTRODUCTION

The veteran had active service from October 1997 to February 
2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  


FINDINGS OF FACT

1.  The claims file does not contain clear and unmistakable 
evidence to show that a heart disorder preexisted active 
service.

2.  The competent evidence does not demonstrate a current 
heart disability.


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the veteran's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The RO provided the veteran complete 
notice by a letter dated in March 2006, prior to the rating 
action on appeal.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained service treatment records, assisted the veteran in 
obtaining evidence, afforded the veteran a hearing before a 
decision review officer in March 2007, and provided the 
veteran with a VA examination in February 2007.  

Further regarding service treatment records, it is 
acknowledged that some such records were unavailable for 
review.  Evidence in the claims folder indicates that efforts 
were made to obtain the outstanding documents.  A formal 
finding of unavailability was made in September 2006, and the 
veteran was apprised of that finding in writing.

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file, and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.     

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran is claiming entitlement to service connection for 
Wolfe Parkinson White Syndrome.  In the present case, 
evidence in the claims file raises the question as to whether 
this disorder preexisted the veteran's active service.

It is noted a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See 38 U.S.C.A. § 1111.

In the present case, the veteran's induction examination is 
unavailable for review.  
Resolving any doubt in the veteran's favor, in the absence of 
an examination showing any heart defect upon enlistment, the 
presumption of soundness attaches.  The Board must next 
consider whether such presumption has been rebutted here. 

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004). 

The Board has reviewed the available service treatment 
records.  In February 2000 the veteran was treated for heart 
palpitations and was given an EKG test.  During the course of 
the treatment, she indicated to the VA examiner that she had 
a ten-year history of exercise-induced palpitations and that 
the episode in question occurred while she was running.  In 
addition, she also stated that she consumes a significant 
amount of caffeine, including five to six Pepsi's a day.  

Based on the EKG test, the examiner in February 2000 
diagnosed the veteran with heart palpitations, Wolfe 
Parkinson White Syndrome.  He noted that the veteran did not 
have a prior EKG test or medical records to compare with, and 
that she was asymptomatic once normal heart rate was 
achieved.  

No other cardiac treatment is demonstrated in the available 
service treatment records.  However, the claims file 
indicates that some service treatment records could not be 
associated with the claims folder, and there is evidence of 
record to suggest that the veteran had surgery for Wolfe 
Parkinson White Syndrome in 2002 (See VA outpatient treatment 
record dated in January 2006). 

Following separation from active service, a January 2006 VA 
outpatient treatment report showed reports of a history of 
palpitations since a Wolfe Parkinson White ablation performed 
three years earlier.  According to veteran, she was told to 
expect such palpitations.  

An April 2006 VA outpatient treatment report indicated the 
veteran's report of palpitations as a child.  She stated that 
she went to doctors who never detected any defect.  

The veteran underwent a VA cardiac examination in February 
2008.  The examiner found the veteran's heart rate response 
to exercise to be normal and there was no evidence of EKG 
changes during exercise.  In addition, the examiner noted the 
results of a July 2007 Holter examination, which did not show 
any evidence of Wolfe Parkinson White Syndrome.  Moreover, 
the results of the veteran's cardiac examination in May 2007 
indicated normal right and left ventricular size and 
function, as well as, no significant valvular disease.  The 
examiner determined that the veteran most likely has 
preexisting Wolfe Parkinson White Syndrome, which was "as 
likely exacerbated during her military enlistment by multiple 
triggers - caffeine, exercise, stress, cocaine, ecstasy."  
Furthermore, the examiner indicated that the veteran 
subjectively reported that she had an ablation in 2001, 
however, the arrhythmias on examination does not indicate any 
objective evidence of Wolfe Parkinson White Syndrome.  There 
was no current objective evidence of active Wolfe Parkinson 
White Syndrome.


The records associated with the claims file, as set forth in 
pertinent part above, are not found to constitute clear and 
unmistakable evidence that a chronic heart disability 
preexisted active service.  In so finding, the Board 
acknowledges the February 2000 in-service report in which the 
veteran noted a 10-year history of palpitations.  Also noted 
is the April 2006 VA report in which the veteran cited a 
history of palpitations as a child.  However, The Court of 
Appeals for Veterans Claims (Court) has held that lay 
statements by a veteran concerning a preexisting condition 
are not sufficient to rebut the presumption of soundness.  
See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  Here, the competent evidence does not clearly and 
unmistakably show that such pre-service palpitations were 
manifestations of a chronic disability.  In fact, the self-
reported history of palpitations has not been consistent, as 
a January 2006 report indicated that such symptoms started 
following an ablation in the 2003-2004, rather than during 
childhood.  

In finding that the presumption of soundness has not been 
rebutted, the Board acknowledges the statements of the VA 
examiner in February 2008, indicating his belief that the 
veteran most likely had preexisting Wolfe Parkinson White 
Syndrome, which was as likely exacerbated during her military 
enlistment by multiple triggers - caffeine, exercise, stress, 
cocaine, ecstasy.  However, because the examiner provided no 
supporting rationale for his conclusion that Wolfe Parkinson 
White Syndrome preexisted active service, such opinion, 
standing alone, is not found to rebut the presumption.  

For the above reasons, it is concluded that the claims file 
lacks clear and unmistakable evidence showing that Wolfe 
Parkinson White Syndrome preexisted active service.  
Accordingly, the presumption of soundness has not been 
rebutted.  See 38 U.S.C. § 1111. 
        
Thus, the question for consideration is whether the claimed 
heart disorder was incurred in, rather than aggravated by, 
active service.  


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Therefore, in order to establish service connection for a 
claimed disorder, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As previously discussed, the veteran's service treatment 
records contain evidence of one instance of treatment Wolfe 
Parkinson White Syndrome in February 2000.  However, the 
overall evidence does not enable a grant of service 
connection for that disorder.  Indeed, the post-service 
evidence fails to demonstrate current heart disability.  
Again, upon VA examination in February 2008, the veteran's 
heart rate response to exercise was normal, and there was no 
evidence of EKG changes during exercise.  The examiner cited 
a July 2007 Holter examination, which did not show any 
evidence of heart palpitations or Wolfe Parkinson White 
Syndrome.  Moreover, cardiac examination in May 2007 
indicated normal right and left ventricular size and 
function, as well as, no significant valvular disease.  

The Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Here, however, the objective evidence following 
service does not indicate a current heart disability.  

In reaching the above conclusion, the Board acknowledges the 
veteran's complaints of shortness of breath and dizziness 
reported at her February 2008 VA examination.  The Board also 
notes the appellant's contentions of heart palpitations, as 
well as the treatment records noting recurrent palpitations.  
However, a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which the symptoms of memory loss can be attributed, there is 
no basis to award service connection.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).

In conclusion, service connection for Wolfe Parkinson White 
Syndrome must be denied.  As reflected by the discussion 
above, the preponderance of the evidence is against the 
veteran's claim. As such, the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).       


ORDER

Service connection for Wolfe Parkinson White Syndrome is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


